               Case 2:17-cr-00690-JS Document 38 Filed 03/13/20 Page 1 of 7 PageID #: 219
AO 24S8 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1


                                         UNITED STATES DISTRICT COURT
                                                         Eastern District of New York
                                                                           )
               UNITED STATES OF AMERICA                                    )      JUDGMENT IN A CRIMINAL CASE
                                  v.                                       )
                       ZOOBIA SHAHNAZ
                                                                           )
                                                                                  Case NumM: CR 17-690 (JS)
                                                                           )
                                                                           )      USM Number: 90560-053
                       (AUSA McConnell)                                    )
                                                                                              .                      FILED
                                                                           )       Steve_ Z1ssou, Esq.          JN ct ERK'S OFr!CEr,--1<......,.__ __
                                                                           )      Defendant's Attorney     u·:s. DISTRICT-COURT"E.0.N. Y·
THE DEFENDANT:
~ pleaded guilty to count(s)
                                                                                                                    MAR 13 2020
                                       1s of the Superseding Indictment on 11/26/2018
0 pleaded nolo contendere to count(s)                                                                      LOMG ISLAND OFFICE
   which was accepted by the court.
0 was found guilty on count(s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                          Offense Ended
18 U.S.C. §2339B(a)(1)            Attempt to provide material support to a foreign terrorist                 12/14/2017              1s

                                  organization



                                                                            7
       The defendant is sentenqe~ provided in pages 2 through            - - - - of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of i984l
D The defendant has been found not guilty on count(s)
Ill Count(s)     1-5; 2s-6s                             D is       !ti are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan_ge ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                           3/13/2020
                                                                         n11te nflmnnsitinn nf lmfomf'nt




                                                                                   S/ JOANNA SEYBERT
                                                                                                                I

                                                                                                  JOANNA SEYBERT, U.S.D.J.
                                                                        J'1ffIDe and Title of Judge/



                                                                         Date
                                                                                            3/ I ro
                                                                                              /
                  Case 2:17-cr-00690-JS Document 38 Filed 03/13/20 Page 2 of 7 PageID #: 220
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                   Judgment-Page   -=2- of   7
DEFENDANT: ZOOBIA SHAHNAZ
CASE NUMBER: CR 17-690 (JS)

                                                               IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  156 MONTHS




      li'.1   The court makes the following recommendations to the Bureau of Prisons:
              THAT THE DEFENDANT BE DESIGNATED TO F.C.I. DANBURY, CONN.




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
              D at
                      --------- D                       a.m.      D p.m.      on
              D   as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              D before 2 p.m. on
              D   as notified by the United States Marshal.

              D   as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
I have executed this judgment as follows:




              Defendant delivered on                                                    to
at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                                                UNITED STATES MARSHAL


                                                                              By----------------------
                                                                                             DEPUTY UNITED STATES MARSHAL
              Case 2:17-cr-00690-JS Document 38 Filed 03/13/20 Page 3 of 7 PageID #: 221
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                      Judgment-Page__!__ of _        ___,;7_ _
DEFENDANT: ZOOBIA SHAHNAZ
CASE NUMBER: CR 17-690 (JS)
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 10 YEARS




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check ifapplicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check ifapplicable)
5.    ~ You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.    D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
              Case 2:17-cr-00690-JS Document 38 Filed 03/13/20 Page 4 of 7 PageID #: 222

AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment-Page         4
                                                                                                                ---- 0
                                                                                                                               r   ------
                                                                                                                                         7
DEFENDANT: ZOOBIA SHAHNAZ
CASE NUMBER: CR 17-690 (JS)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep infonned, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pennission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.                                                                     '
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the pennission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further infonnation regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www .uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                ------------
              Case 2:17-cr-00690-JS Document 38 Filed 03/13/20 Page 5 of 7 PageID #: 223
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 30 - Supervised Release
                                                                                           Judgment-Page __5.__ of _    ____._7_·_ _
DEFENDANT: ZOOBIA SHAHNAZ
CASE NUMBER: CR 17-690 (JS)

                                         SPECIAL CONDITIONS OF SUPERVISION
 For a period of 3 months, the defendant shall comply with a a curfew via electronic monitoring as directed by the U.S.
 Probation Department. The defendant will remain at her place of residence for a period of eight designated hours each
 day, from 1O p.m. to 6 a.m. The Probation Department may designate another 8-hour respective time period, if the
 defendant's employment, education, or observance of religious services preclude the above-specified times. The curfew
 via electronic monitoring shall commence on a date approved by the Probation Department. During the curfew period,
 the defendant shall wear an electronic monitoring bracelet or similar tracking device and follow all requirements and
 procedures established for the curfew via electronic monitoring by the Probation Department. In addition, the defendant
 shall pay all costs, including the price of the electronic monitoring equipment, to the degree she is reasonably able. The
 defendant shall disclose all financial information and documents to the Probation Department to assess her ability to pay.

 Upon request, the defendant shall provide the U.S. Probation Department with full disclosure of her financial records,
 including co-mingled income, expenses, assets and liabilities, to include yearly income tax returns. With the exception of
 the financial accounts reported and noted within the presentence report, the defendant is prohibited from maintaining
 and/or opening any additional individual and/or joint checking, savings, or other financial accounts, for either personal or
 business purposes, without the knowledge and approval of the U.S. Probation Department. The defendant shall cooperate
 with the Probation Officer in the investigation of her financial dealings and shall provide truthful monthly statements of
 his/her income and expenses. The defendant shall cooperate in the signing of any necessary authorization to release
 information forms permitting the U.S. Probation Department access to her financial information and records.

 The defendant shall submit her person, property, house. residence, vehicle, papers, computers (as defined in 18 U.S.C. §
 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted by a
 United States Probation Officer. Failure to submit to a search may be grounds for revocation of release. The defendant
 shall warn any other occupants that the premises may be subject to searches pursuant to this condition. An officer may
 conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has violated a
 condition of his supervision and that the areas to be searched contain evidence of this violation. Any search must be
 conducted at a reasonable time and in a reasonable manner.

The defendant shall not associate with any member or associate of any organized terrorist organization, or any other
criminal group, either in person, by mail, by telephone, or electronically.

The defendant is not to use computer systems, Internet-capable devices and/or similar electronic devices to commit
criminal activity. The defendant shall cooperate with the United States Probation Department's monitoring of compliance
with this condition. Cooperation shall include, but not be limited to, participating in a Computer & Internet Monitoring
Program. identifying computer systems, Internet capable devices and/or similar electronic devices the defendant has
access to, allowing the installation of monitoring software/hardware at the defendant's expense, and permitting random
examinations of computer systems, Internet-capable devices and similar electronic devices under the defendant's control.
At the discretion of the Probation Department, any software/hardware device used to continuously monitor the computer &
Internet access of the defendant, may be disabled or removed by the Probation Department at any time during the term of
supervision. The Probation Department may continue to use methods such as, but not limited to, random examination of
computer systems, to assure the defendant's compliance with the conditions of supervision. The Probation Department
may re-install/enable any software/hardware device used to monitor the computer & Internet access of the defendant at
any time.
              Case 2:17-cr-00690-JS Document 38 Filed 03/13/20 Page 6 of 7 PageID #: 224
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                                          6_ of
                                                                                                         Judgment- Page _ _               7
DEFENDANT: ZOOBIA SHAHNAZ
CASE NUMBER: CR 17-690 (JS)
                                                 CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment               Restitution             Fine                  AVAA Assessment*            JVTA Assessment**
TOTALS            $    100.00               $                       $                     $                           $



D The determination of restitution is deferred until - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the prioricy or~er or perc~ntage payment column below. However, pursuant to 18U.S.C. § 3664{i), all nonfederal victims must be paid
     before the Umted States 1s paid.

Name of Payee                                                   Total Loss***              Restitution Ordered       Priority or Percentage




TOTALS                               s ______o_._oo_                           $
                                                                                   - - - - - - - 0.00
                                                                                                 --
D     Restitution amount ordered pursuant to plea agreement $
                                                                        ----------
D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      0 the interest requirement is waived for the              D fme    D restitution.
      D the interest requirement for the            D    fine    D restitution is modified as follows:

* Amy, VickyVand Andy Child Pornography Victim Assistance Act of2018, Pub. L. No. 115-299.
** Justice for ictims of Trafficking Act of2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters I09A, 110, 11 0A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                Case 2:17-cr-00690-JS Document 38 Filed 03/13/20 Page 7 of 7 PageID #: 225
AO 24S8 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                         Judgment - Page ___l__ of         7
 DEFENDANT: ZOOBIA SHAHNAZ
 CASE NUMBER: CR 17-690 (JS)

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    lt1   Lump sum payment of$ -~---------
                                  100.00     due immediately, balance due

            D     not later than                                 , or
            D     in accordance with D C,           □    D,   D E,or       D F below; or
B     D Payment to begin immediately (may be combined with               D C,      D D, or      D F below); or
C     D Payment in equal           _____ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

 D    D Payment in equal          _____ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                          (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or
 E    D Payment during the term of supervised release will commence within _____ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
 F    D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, ifthis jud~ent imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



□     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                               Joint and Several              Corresponding Payee,
      (including defendant number)                        Total Amount                    Amount                        if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be aJmlied in the following order: (I) assessment, (2) restitution principal, (3} restitution interest, (4) AVAA assessment,
(SJ fine principal, (OJ fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
